Tompkins, J.
This action is brought by the city of Middletown to collect the sum of $729.25, being the cost of repairing the framework of a steel and iron highway bridge cross ng the tracks of the Erie Railroad Company and upon and over which bridge the Wallkill Transit Company operates its trolley railroad.
The bridge was erected in 1895 by the predecessor of the defendant Wallkill Transit Company, and afterwards became and is now a part of a public highway in the city of Middletown known as Oliver avenue. The bridge being out of repair and in a dangerous condition, the plaintiff gave notice to both defendants to make the necessary repairs. Upon their failure so to do and because of the unsafe and dangerous condition of the bridge the plaintiff made the necessary repairs of the “ framework ” of the bridge at the cost above stated, the reasonableness of which is not in dispute.
*335The claim of the defendant Wallkil Transit Company is that under the statute it is only liable for repair work on the roadway of the bridge within its tracks and two feet outside of the rails. Railroad Law, § 178.
The defense of the Erie Railroad Company is that when the br’dge was erected in 1895, the predecessor of the Wallkill Transit Company, in consideration of the privilege of crossing the Erie Railroad Company’s tracks, agreed to maintain the said bridge and keep it in repair.
Section 93 of the Railroad Law provides: “ When a highway crosses a railroad by an overhead bridge, the frame-work of the bridge and its abutments shall be maintained and kept in repair by the railroad company, and the roadway thereover and the approaches thereto shall be maintained and kept in repair by the municipality having jurisdiction over, and in wh'ch the same are situated.”
This law makes the Erie Railroad Company primarily liable for the maintenance of “ the frame work of the bridge and its abutments; ” while section 178 of the Railroad Law makes it the duty of the trolley company to make repairs within the tracks and two feet outside its rails and the plaintiff concedes that it is its duty to keep the other part of the roadway in repair.
Assuming, as I shall for the purposes of this decision, because I think the fact was established by the proof, that when the bridge was erected by the trolley company’s predecessor, it agreed with the Erie Railroad Company to always maintain and keep the bridge in repair, and by which agreement the defendant Wallkill Transit Company is bound, I think nevertheless that such agreement does not relieve the Erie Railroad Company from its obligation to the plaintiff under section 93 of the Railroad Law.
The city was not a party to that agreement and there is no proof that it had any knowledge of it prior to the trial of this action, and I think is not bound thereby, and that the plaintiff is entitled to recover in this action the cost of repairing the framework of said bridge.
The railroad company may have its remedy against the transit company for its failure to maintain and repair said bridge.
Judgment will be given in favor of the plaintiff against the Erie Railroad Company for the sum of $729.25, with costs; and the complaint will be dismissed as to the Wallkill Transit Company, with costs against the plaintiff, for the reason that its obligation to the plaintiff under the statute is only to keep in repair a part of the roadway of the bridge, and there is no claim that any part of the amount sued for was for such repairs.
Judgment accordingly.